In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
 
No. 15‐3375 
NANCY J. PINNO, 
                                               Petitioner‐Appellant, 

                                 v. 

PATTI WACHTENDORF, Warden, 
                                               Respondent‐Appellee. 
                    ____________________ 

        Appeal from the United States District Court for the 
                  Eastern District of Wisconsin. 
        No. 15 CV 296 — William C. Griesbach, Chief Judge. 
                    ____________________ 
                               
No. 15‐3495 
TRAVIS SEATON, 
                                               Petitioner‐Appellant, 

                                 v. 

JUDY P. SMITH, Warden, 
                                               Respondent‐Appellee. 
                    ____________________ 

        Appeal from the United States District Court for the 
                  Eastern District of Wisconsin. 
2                                               Nos. 15‐3375, ‐3495         


          No. 14 CV 945 — William C. Griesbach, Chief Judge. 
                      ____________________ 

     ARGUED NOVEMBER 29, 2016 — DECIDED JANUARY 5, 2017 
                  ____________________ 

     Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  In  Presley  v.  Georgia,  558  U.S.  209 
(2010),  the  Supreme  Court  held  that  the  right  of  a  criminal 
defendant  to  a  public  trial,  a  right  conferred  by  the  Sixth 
Amendment,  extends  to  the  voir  dire.  Id.  at  213–14.  In  the 
present  case  both  petitioner‐appellants  argue  that  this  right 
was violated by the decision of the state trial judge (the same 
judge  in  both  cases)  to  forbid  members  of  the  public  to  at‐
tend the voir dire phase of the petitioners’ trials in a Wiscon‐
sin state court that ended in their being convicted. 
    After  the  Wisconsin  Supreme  Court,  rejecting  the  peti‐
tioners’  Sixth  Amendment  argument,  affirmed  their  convic‐
tions  and  sentences,  they  asked  the  local  federal  district 
court for habeas corpus. Both argued that they were entitled 
to  a  new  trial  because  their  Sixth  Amendment  rights  had 
been violated. The district judge (the same judge in both ha‐
beas  corpus  proceedings)  rejected  their  claims,  awarding 
judgment  for  the  respondents,  who  are  the  wardens  of  the 
prisons  in  which  the  petitioners  are  serving  the  sentences 
imposed on them by the state judiciary. 
    Pinno had been convicted of assisting in the mutilation of 
a  corpse  and  interference  with  police.  She  had  assisted  her 
son in secretly disposing of the body of his girlfriend, whom 
the  son  had  murdered  a  few  weeks  earlier.  Pinno’s  assis‐
tance  consisted  of  transporting  the  corpse  in  her  car  to  a 
Nos. 15‐3375, ‐3495                                                   3 


friend’s  house,  where  her  son  and  a  friend  of  hers  burned 
the body. They then drilled a hole in the ice on a nearby lake 
and dumped the ashes through the hole, making it impossi‐
ble for the police to recover any of the body of the murdered 
woman. For these offenses Pinno was sentenced to eight and 
a quarter years in prison to be followed by five years of su‐
pervised release. 
     But that gets us ahead of our story, which is focused on 
the trial, indeed the earliest stage of the trial. The trial judge 
called for a very large jury pool—a pool of more than 80 pro‐
spective jurors. He wanted to assure that enough seats were 
available  for  all  the  prospective  jurors  to  be  seated,  and  he 
also  wanted  to  prevent  members  of  the  public,  who  would 
be seated in the audience section of the courtroom, from in‐
fluencing the jury by remarks or facial expressions. He con‐
sidered those to be dangers because the case, with its  grue‐
some and bizarre facts, had attracted a great deal of publici‐
ty. 
    So  before  the  prospective  jurors  entered  the  courtroom 
the judge ordered the spectators to leave, and the door to the 
courtroom to be locked until all the prospective jurors were 
seated.  After  they  were  seated  the  door  was  unlocked  and 
members of the public were able to enter, though it’s unclear 
how many  entered, or could enter since the courtroom was 
crowded  with  prospective  jurors  and  the  judge  had  an‐
nounced  beforehand  that  he  “want[ed]  no  one  else  in  here 
during the entire voir dire process until the jury is selected.” 
Despite  that  admonition,  since  the  door  to  the  courtroom 
was open during the voir dire some members of the public—
how  many  we  don’t  know—may  have  entered,  and  stayed 
to observe the voir dire. 
4                                              Nos. 15‐3375, ‐3495        


   An  alternative  way  of  handling  the  crowded‐conditions 
problem would have been to accommodate the members of 
the public in a different room in the courthouse, where they 
could watch the trial on a television screen. But no one sug‐
gested doing that; nor have we been told whether a suitable 
room and the necessary equipment existed. 
    We  also  don’t  know  how  many,  if  any,  members  of  the 
public were in the courtroom during the voir dire. But we’ll 
give  Pinno  the  benefit  of  the  doubt  and  assume  there  were 
too  few  to  make the voir dire public within the  meaning of 
the  Sixth  Amendment’s  public‐trial  right.  Members  of  the 
public,  most  importantly  friends,  family,  or  other  actual  or 
potential  supporters  of  a  defendant,  may  be  able  from  ob‐
serving  the  voir  dire  to  learn  things  that  may  help  the  de‐
fense—learn  for  example  that  members  of  the  jury  panel 
who end up being selected for the jury are visibly hostile to 
the defendant, glare at her, yawn and doze, or that the ques‐
tions asked the prospective jurors by the judge or the prose‐
cutor seem to invite them to regard the defendant as an evil, 
criminal  person.  These  insights  absorbed  by  the  friends  of 
the accused may help to strengthen her defense. Conceivably 
the presence of a defendant’s supporters may also deter any 
impropriety by the prosecutors or judge, but this seems un‐
likely because the prosecutors and judge probably wouldn’t 
know  whether  or  which  members  of  the  audience  were 
aligned with the defendant. 
    But the problem for Pinno is that her lawyers did not ob‐
ject to the public’s limited access to the trial at the voir dire 
stage.  Pinno  calls  that  ineffective  assistance  of  counsel,  a 
separate ground for a new trial. But it cannot be presumed, 
and has not been shown in Pinno’s case, that the failure of a 
Nos. 15‐3375, ‐3495                                                   5 


defendant’s lawyers to insist on ample seating space for the 
public during voir dire evidenced ineffective assistance prej‐
udicial to the client. It may have been neither ineffective nor 
prejudicial, for it might well be in the defendant’s interest not 
to have members of the public, as distinct from family mem‐
bers, friends, and other supporters, present for the voir dire. 
A  trial  may  attract  members  of  the  public  because  they’re 
hostile  to  rather  than  supportive  of  the  defendant.  That 
might have been a serious problem for Pinno, given the gro‐
tesque character of her crime. 
    The experience of the defendant in our other case, Seaton, 
was  virtually  identical  to  Pinno’s,  though  he  was  convicted 
of  a  different  and  even  more  serious  crime—first‐degree 
reckless homicide: he had punched a person, and the person 
had died later that day as a result of the injury caused by the 
punch and the victim’s resulting fall to the ground. Though 
Seaton’s crime was less grotesque than Pinno’s, it was homi‐
cide  and  would  hardly  have  endeared  him  to  the  members 
of the public who attended the trial. Indeed, whereas he had 
killed a person, Pinno had merely assisted in the destruction 
of a corpse. 
    Whether the petitioners benefited or were harmed by the 
exclusion of spectators from the voir dire phase of the trial, 
their  lawyers  forfeited  their  clients’  right  to  an  audience  by 
failing to object to the judge’s ruling excluding the audience 
in  whole  or  part.  So  the  Wisconsin  Supreme  Court  deter‐
mined, and we are obliged to defer to that determination be‐
cause it did not result in a decision that was “contrary to, or 
involved an unreasonable application of, clearly established 
Federal  law,  as  determined  by  the  Supreme  Court  of  the 
United  States,”  or  that  was  “based  on  an  unreasonable  de‐
6                                                 Nos. 15‐3375, ‐3495         


termination of the facts in light of the evidence presented in 
the State court proceeding.” 28 U.S.C. § 2254(d). 
    The  petitioners’  current  lawyers,  however,  argue  that 
lawyers can’t forfeit a client’s Sixth Amendment’s right to a 
public  trial  (including  a  public  voir  dire  stage  of  the  trial); 
the  right  can  only  be  waived—that  is,  there  must  be  an  af‐
firmative  statement  either  by  the  defendants  themselves  or 
by  their  lawyers  acting  under  instruction  from  the  clients 
that they do not want members of the public to be present in 
the courtroom, whether during just the voir dire or at other 
stages  of  the  trial  as  well.  To  waive  the  right  the  clients 
would  have  to  tell  their  lawyers  to  tell  the  judge  that  their 
clients were waiving in whole or part their public‐trial right. 
But  in  the  two  cases  before  us  the  clients  evidently  agreed 
with their lawyers not to seek the admission of an audience 
during the voir dire stage. Nor is such agreement surprising, 
for  as  we  said  it’s  entirely  plausible  that  a  criminal  defend‐
ant will be hurt rather than helped by having the public pre‐
sent at any stage of his or her trial. 
   The  petitioners  cite  our  opinion  in  Walton  v.  Briley,  361 
F.3d 431, 433 (7th Cir. 2004), where we said that a failure by 
the  defendant’s  (Walton’s)  lawyer  to  object  to  barring  the 
public from attending the trial did not constitute a waiver by 
Walton  of  his  Sixth  Amendment  right  to  a  public  trial.  But 
that can’t save the petitioners in the present case. For section 
2254(d) authorizes a federal court to grant a state prisoner’s 
habeas  corpus  petition  only  if  the  state  court’s  decision  of 
which  the  prisoner  is  complaining  was  contrary  to  U.S.  Su‐
preme Court precedent; it is not enough that the state court’s 
decision is contrary to one of our decisions. 
Nos. 15‐3375, ‐3495                                                    7 


    Walton,  moreover,  was  a  special  case;  and  judicial  opin‐
ions must be interpreted in context.  In an  effort  to  expedite 
Walton’s trial the trial judge had conducted the first two trial 
sessions,  at  which  most  of  the  prosecution’s  evidence  was 
presented (so they were critical stages of the trial), late in the 
evening—so late that the courthouse was locked. The conse‐
quence  was  that  members  of  the  public,  among  them  Wal‐
ton’s  fiancée,  were  barred  from  attending  the  sessions.  The 
judge had made up his mind about an audience in the court‐
room:  there  wasn’t  going  to  be  one,  and  so  an  objection  to 
the judge’s decision wasn’t going to do Walton any good in 
his trial. And thus his Sixth Amendment right had been vio‐
lated.  
    Neither  of  the  present  cases  is  like  Waller  v.  Georgia,  467 
U.S. 39, 48 (1984), either, where the prosecutor asked for ex‐
clusion of the public from a portion of the trial proceedings 
and  the  defendant’s  counsel  objected.  There  is  no  evidence 
in either case before us that anyone objected to the initial ex‐
clusion of the public from the courtroom to enable the entire 
jury panel to be seated. Given the number of prospective ju‐
rors to be seated the trial judge may have had no option but 
to exclude the public until all the panel members were seat‐
ed. Maybe he didn’t need so many prospective jurors for the 
voir dire, but that is not argued. 
    And  so  the  judgments  of  the  district  court  in  these  two 
cases must be affirmed. But we do wish to comment briefly 
on  the  length  of  the  parties’  briefs.  They  total  250  pages,  of 
which  31  pages  consist  of  the  district  judge’s  opinion  (one 
opinion for the two cases). The other 219 pages are the par‐
ties’  arguments.  There  is  no  justification  for  such  verbosity. 
These  two  consolidated  cases  are  simple  and  straightfor‐
8                                         Nos. 15‐3375, ‐3495     


ward. Our opinion is only seven pages long; and while such 
compression is not to be expected of the parties, they should 
have needed, and used, no more than 100 pages at the most 
to present their claims fully. 
                                                   AFFIRMED